DETAILED ACTION

Applicant’s amendment submitted on February 22, 2022 in response to the Office action (OA) mailed on October 22, 2021 (“the previous OA”) have been fully considered. 

Support for claim 5 amendment can be found in original claim 1 and 0034 of US Patent Application Publication No. 20200087545 A1 of the present application (“the published application”).   Support for new claims 6-8 can be found in original claims 2-4. 

In view of applicant’s amendment to claim 5, the objection to this claim is withdrawn. 

In view of applicant’s amendment, the 35 USC 102/103 rejection of claim 5 over WO 2017038010 A1 (US 20180159136 A1) is withdrawn in view of applicant’s amendment.  A new 35 USC 103 rejection over WO 2017038010 A1 (US 20180159136 A1) is made in view of applicant’s amendment.    

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as obvious over WO 2017038010 A1 (US 20180159136 A1 to Shiozaki et al. is relied upon as English equivalent document in the rejection).

As to claim 5, Shiozaki teaches a lithium ion secondary battery including a positive electrode having a positive-electrode current collector and a positive-electrode active material layer disposed on the positive-electrode current collector; a negative electrode having a negative-electrode current collector and a negative-electrode active-material layer disposed on the negative-electrode current collector; an electrolyte; and an insulating tape (PSA sheet) covering a portion of the positive electrode (0009 and 0029).  Further, Shiozaki discloses a belt shaped positive electrode 10 having positive-electrode active material layer 12 on two surfaces of a positive-electrode current collector 11 except for some part thereof.  Moreover, Shiozaki discloses that along one surface of the positive-electrode current collector 11, a strip-shaped exposed section 11a which the positive-electrode current collector is exposed from one end portion to the other end portion thereof in a width direction is provided (0038 and Figure 1).  

Shiozaki discloses that the positive-electrode active material layer (12) includes a positive electrode material, an electric conductive agent, and a binding material (0032).  Accordingly, the positive-electrode active material layer is interpreted to be a conductor. Moreover, as shown in Figure 2 of Shiozaki, the positive-electrode active material layer (12) is separated by the exposed section (11a) of the positive electrode current collector (11).  As such, a person having ordinary skill in the art would recognize that there are two conductors that are in a fixed state. Moreover, Figure 2 of Shiozaki discloses that the insulating tape 14 connects to both sections of the positive electrode active material layer 12 (Figure 2, 0039) such that it suggests two conductors that are fixed in a state of being in contact with each other using the PSA sheet as claimed.  Figure 2 of Shiozaki is reproduced below for convenience. 


    PNG
    media_image1.png
    424
    789
    media_image1.png
    Greyscale

The insulating tape (14a) (PSA sheet) of Shiozaki includes a substrate material layer (14a) (base material) and an adhesive layer (PSA layer) (14b) (0039 and 0009). Further, Shiozaki discloses that the adhesive layer comprises insulating organic material in the form of particles (inorganic fine particles) or fibers (0042 and 0046).  Moreover, as examples of particles, Shiozaki discloses e.g. alumina particles (inorganic fine particles) (0047).   While Shiozaki does not explicitly refer the insulating tape as a pressure sensitive adhesive sheet and the adhesive layer as the pressure sensitive adhesive layer, it is submitted that applicant has admitted that Shiozaki discloses a PSA sheet containing a PSA layer.  See 0004 the published application.  

As to claim 5 limitation of average particle diameter of the inorganic fine particles of 0.8 µm or more and 10 µm or less, it is submitted that Shiozaki discloses that when the particles of the metal compound (inorganic fine particles) are used, the average particle diameter of the particles is preferably 2 µm or less and more preferably 1 µm or less (0048).  Given that the claimed particle diameter range of 0.8 µm or more and 10 µm or less overlaps with the particle diameter disclosed by Shiozaki (e.g. 2 µm or less), a prima facie case of obviousness exists. MPEP 2144.05 (I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of average particle diameter including the claimed and as rendered obvious by Shiozaki, motivated by the desire to form the insulating tape of Shiozaki so that it can be used in the battery of Shiozaki. 

As to claim 5, Shiozaki does not explicitly disclose the property of the haze value of the PSA layer is 50% or more and 85% of less as claimed.  

However, absent any factual evidence on the record, it is reasonable to presume that the aforementioned property would intrinsically be present in the adhesive layer of Shiozaki.  It is submitted that Shiozaki discloses that when the particles of the metal compound (inorganic fine particles) are used, the average particle diameter for example preferably 2 µm or less and more preferably 1 µm or less (0048). Further, as examples of particles, Shiozaki discloses e.g. alumina particles (inorganic fine particles) (0047). Applicant discloses that the inorganic fine particles include alumina. See 0033 of the published application.  Further,  according to applicant “When the average particle diameter of the inorganic fine particles 121 falls within the above range, the haze value of the pressure sensitive adhesive layer 12 can be readily adjusted to the previously described range.”  See 0034 of the published application. Given that the claimed PSA layer is rendered obvious by the PSA layer of Shiozaki, absent any factual evidence on the record, it is reasonable to presume that the adhesive layer of Shiozaki would intrinsically have the claimed haze value.  See MPEP 2112.01 (I). 

As to claim 6, Shiozaki does not explicitly disclose the property of the total luminous transmittance of the PSA layer. However, as set forth previously, the claimed PSA layer is rendered obvious by the PSA layer of Shiozaki.  Accordingly, , absent any factual evidence on the record, it is reasonable to presume that the adhesive layer of Shiozaki would intrinsically have the claimed total luminous transmittance. 

As to claim 7, Shiozaki discloses the amount of insulating inorganic material (  inorganic fine particles) in the range of 3-80% by mass (0045).  Shiozaki does not explicitly disclose the amount of the inorganic fine particles in vol% as claimed.  However, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. MPEP 2144.05 (II)(A).

As to claim 8, Shiozaki discloses that the adhesive layer has a thickness of 5-25 µm (0050), which is within the claimed range of 1 µm or more and 50 µm or less. 

Response to Arguments

Applicant's arguments filed in the amendment submitted on February 22, 2022 have been fully considered but they are not persuasive. 

As to the 35 USC 102/103 rejection of claim 5 over WO 2017038010 A1 (US 20180159136 A1 to Shiozaki et al.), applicant argues that the average particle diameter of the inorganic fine particles as pointed out by the examiner is not the sole factor contributing to the haze value.  According to applicant, paragraph 0031 of the specification indicates that the refractive index of the inorganic fine particles (“the particles”) is another factor that affects haze value. Paragraph 0033 indicates vol% of the particles in the PSA layer is another factor that affects haze value.  Paragraph 0034 indicates that the mass parts of the particles to 100 mass parts of the PSA layer is factor in adjusting the vol% of the particles in the PSA layer.  Applicant further points to 0068 of Shiozaki cited by the examiner in the previous OA.  Applicant argues that the average particle diameter of 0.7 µm cited in 0068 of Shiozaki is outside the claimed range.  Applicant further states that Shiozaki at 0048 teaches that the preferred average particle size is 2 µm or less (especially 1 µm or less), which suggests that a smaller average particle size is better.  Therefore, one skilled in the art would not be motivated to increase the average particle size of 0.7 µm used in the Examples of Shiozaki to the range of 0.8 to 10 µm of claim 5.  Pages 4-5 of the amendment.

The examiner respectfully disagrees. The examiner respectfully submits that while applicant has pointed to various sections in the specification, applicant has not presented factual evidence that would show that the PSA layer of Shiozaki cannot have the claimed haze value. Furthermore, the specification does not suggest that one of ordinary skill in the art would have to meet ALL of the factors (e.g. refractive index of the particles, vol% of the particles etc.) in order to arrive at the claimed haze value. Furthermore, the examiner agrees with applicant that paragraph 0068 of Shiozaki discloses the average particle diameter of 0.7 µm, which is outside of the claimed range of 0.8 µm or more and 10 µm or less.  However, in the current OA, the examiner is not relying upon this disclosure in Shiozaki to render obvious claimed average particle diameter.  The examiner submits that the broader disclosure of Shiozaki still suggests claimed average particle diameter. For example, Shiozaki discloses that when the particles of the metal compound (inorganic fine particles) are used, the average particle diameter is preferably 2 µm or less and more preferably 1 µm or less (0048).  Given that the claimed particle diameter range of 0.8 µm or more and 10 µm or less overlaps with the particle diameter disclosed by Shiozaki (e.g. 2 µm or less), a prima facie case of obviousness exists. MPEP 2144.05 (I).  Further,  according to applicant “When the average particle diameter of the inorganic fine particles 121 falls within the above range, the haze value of the pressure sensitive adhesive layer 12 can be readily adjusted to the previously described range.”  See 0034 of the published application. Given that the claimed PSA layer is rendered obvious by the PSA layer of Shiozaki, absent any factual evidence on the record, it is reasonable to presume that the adhesive layer of Shiozaki would intrinsically have the claimed haze value.  See MPEP 2112.01 (I).  Accordingly, applicant’s argument is not found persuasive. 







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
May 25, 2022